Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jane Berman on 10/15/2021.

The application has been amended as follows: 
Claim 31, line 1, after “liquid” and before “beverage” please insert “coffee”.
Claim 31, line 4, after “a” and before “beverage” please insert “coffee”.
Claim 31, line 6, after “the” and before “beverage” please insert “coffee”.
Claim 31, line 9, after “liquid” and before “beverage” please insert “coffee”.
Claim 32, line 2, after “liquid” and before “beverage” please insert “coffee”.
Claim 76, line 1, after “liquid” and before “beverage” please insert “coffee”.
Claim 76, line 4, after “a” and before “beverage” please insert “coffee”.
Claim 76, line 6, after “a” and before “beverage” please insert “coffee”.

Claim 76, line 7, after the second “the” and before the second “beverage” please insert “coffee”.
Claim 76, line 8, after “combined” and before “beverage” please insert “coffee”.
Claim 76, line 9, after “combined” and before “beverage” please insert “coffee”.
Claim 76, line 12, after “combined” and before “beverage” please insert “coffee”.
Claim 76, line 13, after “liquid” and before “beverage” please insert “coffee”.
Claim 77, line 1, after “liquid” and before “beverage” please insert “coffee”.
Claim 78, line 1, after “liquid” and before “beverage” please insert “coffee”.
Claim 79, line 1, after “liquid” and before “beverage” please insert “coffee”.


Drawings
	Corrected drawings filed 10/15/2021 are accepted. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The declaration filed 9/8/2021 demonstrates that it is unexpected for the prior art Mangigian to achieve a Brix level of about 10 to about 15 in a liquid coffee beverage concentrate. It would not have been obvious to combine the Osato reference with Mangigian to achieve a Brix level of 10 to 15 since Osato is directed to increasing the acid content of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791